Citation Nr: 0100419	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  00-19 353	)	DATE
	)
	)


THE ISSUE

Whether a February 1996 Board of Veterans' Appeals (Board) 
decision denying basic eligibility for nonservice-connected 
death pension benefits should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The moving party is the widow of the veteran who had 
recognized guerrilla service from November 1943 to December 
1944, and from January 18, 1946 to January 21, 1946.  

This matter comes before the Board based on a CUE motion with 
respect to a Board decision of February 7, 1996, which denied 
basic eligibility for nonservice-connected death pension 
benefits.  At the time of the Board's denial of the moving 
party's motion for reconsideration in July 1998, the Board 
advised the moving party that it would also consider her 
motion as a request for revision of the Board's February 1996 
decision on the grounds of CUE.

Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record then reflects that the Board received 
correspondence from the moving party in June 1999, which the 
Board initially construed as an authorization for the Board 
to review the February 1996 decision on the grounds of CUE.  
However, after further review of the June 1999 
correspondence, the Board advised the moving party in May 
2000 that it had not found that the moving party had 
expressly authorized the Board to proceed with review of the 
prior Board decision on the grounds of CUE.  

Thereafter, the Board received an August 2000 letter from the 
moving party, in which she identified the previous notice 
advising her of the Board's removal of her CUE motion from 
the docket, requested that her claim remain on the docket, 
and expressly gave authority to the Board to review the prior 
Board decision on the basis of CUE.  In view of the moving 
party's specific reference to the matter that had been 
previously docketed for appellate review, and her claim of 
CUE as to the prior Board decision, the Board finds that the 
moving party's August 2000 letter was clearly intended as 
motion for CUE as to the Board decision of February 1996.

The Board also notes that additional evidence has been 
associated with the claims folder that was not of record at 
the time of the subject Board decision in February 1996.  
38 C.F.R. § 20.1405(b) (2000) provides that no new evidence 
will be considered in connection with the disposition of a 
motion based on CUE.  Consequently, the Board is precluded 
from considering any evidence submitted after the subject 
Board decision in reaching its decision as to the matter 
currently under review.


FINDINGS OF FACT

1.  The veteran in this case had recognized guerrilla service 
from November 1943 to December 1944, and from January 18, 
1946 to January 21, 1946.

2.  The moving party failed to clearly and specifically set 
forth the alleged CUE, or errors, of fact or law in the 
February 1996 Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed.Cir. December 8, 2000).

In the February 1996 decision, the Board found that the 
veteran's recognized service did not qualify for basic 
eligibility for nonservice-connected death pension purposes.  
38 U.S.C.A. § 107 (West 1991); 38 C.F.R. § 3.8 (1995).  The 
Board noted that it was bound by the Service Department's 
certification in determining whether a veteran had recognized 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Without 
any qualifying service, the Board denied the claim based on a 
lack of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).





II.  Analysis

The moving party was provided with CUE regulations in a March 
1999 letter, which advised the moving party of the specific 
filing and pleading requirements governing motions for review 
on the basis of CUE.  The Board finds that the moving party's 
CUE motion of August 2000 contains no more than general 
assertions of CUE with respect to the Board decision of 
February 1996.

To the extent that the moving party may assert that the Board 
did not fully consider the evidence that was of record at the 
time of the February 1996 Board decision, and therefore 
improperly weighed or evaluated the evidence at that time, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE in Rule 
1403(d)(3).  The moving party points to no specific evidence 
that undebatably demonstrated moving party's entitlement to 
basic eligibility for VA nonservice-connected death pension 
benefits.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), are subject to dismissal without 
prejudice.  Disabled American Veterans, et al. v. Gober, 
supra.  Accordingly, in view of the fact that the moving 
party has failed to comply with Rule 1404(b), and that no 
other allegation of CUE is supported by the record as noted 
above, the Board has no alternative but to dismiss the moving 
party's motion for CUE without prejudice.

The Board would like to further advise the moving party that 
while this decision does not preclude her from submitting 
more specific allegations of CUE, the denial of her original 
claim for eligibility for nonservice-connected death pension 
benefits was based on a very basic application of established 
law and regulations to undisputed facts of record.  
Therefore, as the moving party's major objection would seem 
to be with the fairness of the law versus the existence of 
CUE with respect to the application of that law, the moving 
party might reconsider engaging in repeated efforts to more 
specifically allege CUE in the February 1996 decision, and, 
instead, consider directing her energy towards efforts 
designed at effectuating changes in the applicable law.  


ORDER

The motion is dismissed without prejudice to refiling.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


